Exhibit 10.2

 

TOWER TECH HOLDINGS INC.

DEFERRED COMPENSATION PLAN

 

ARTICLE 1.

PURPOSE

 

1.1                                 Deferred Compensation. The purpose of the
Tower Tech Holdings, Inc. Deferred Compensation Plan (the “Plan”) is to provide
incentives and rewards to certain key employees and nonemployee directors of
Tower Tech Holdings, Inc. (“Company”) in the form of deferred compensation. The
Plan is an unfunded deferred compensation arrangement for a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income Security Act
of 1974 (“ERISA”) and 29 C.F.R. § 2520.104-23(b)(2), and is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations issued thereunder.

 

ARTICLE 2.

ADMINISTRATION

 

2.1                                 Administration and Delegation of Authority.
The Plan shall be administered by the Board of Directors of the Company (the
“Board”). Hereafter, the Board may be referred to as the “Administrator.”  No
member of the Board shall participate in any decisions concerning the payments
to be made to him or her, or other matters relating to his or her benefits
hereunder. All actions of the Board shall be determined by a majority of its
members at a meeting at which a quorum is present, or by a majority of all
members in writing signed by all members, whether or not voting in favor of such
determination. A majority of all of the members shall constitute a quorum.

 

2.2                                 Powers. Except as otherwise provided, and
subject to the provisions of the Plan, the Administrator shall have full power
and authority to administer and interpret the Plan, to adopt and revise rules,
regulations and guidelines relating to the Plan and, to make all other
determinations necessary or advisable for the administration of the Plan.
Decisions and determinations by the Administrator shall be final and binding on
all parties including, but not limited to, the Company and its employees and
officers, whether or not they participate in the Plan.

 

ARTICLE 3.

PARTICIPATION

 

3.1                                 Selection of Participants and Plan Entry.
The Administrator shall, from time to time, designate those key employees who
shall be eligible to participate in the Plan. Any key employee selected to
participate in the Plan shall continue to participate each plan year until
otherwise determined by the Administrator. The Administrator shall periodically
review its selection of participants and make any changes as the Administrator,
in its sole discretion, deems appropriate. The Administrator may, in its sole
discretion, designate certain key employees as being ineligible to participate
in the Plan; provided, however, that the discontinuation of a key employee’s
eligibility shall not alter, impair or reduce the value of any deferred
compensation

 

1

--------------------------------------------------------------------------------


 

benefits earned by such key employee without his or her consent. In addition,
nonemployee directors shall be eligible to participate in the Plan.

 

ARTICLE 4.

DEFERRED COMPENSATION BENEFITS

 

4.1.                              Deferred Compensation Through Salary
Deferrals. A key employee or nonemployee director who is participating or will
participate for a plan year and who the Administrator determines is eligible or
is expected to be eligible to participate in the Plan may file, on a
form prescribed by the Administrator, prior to the later of (i) the first day of
such plan year, and (ii) the 31st day after the employee first becomes a
participant, an irrevocable election to defer the receipt of all or a portion of
the salary and/or bonus compensation payable to such key employee or all or a
portion of the directors’ fees payable to such nonemployee director during such
plan year. Such election shall apply only to compensation or fees earned for
services performed after the election is filed. Amounts so deferred shall be
credited to the key employee’s or nonemployee director’s Salary Deferral
Account.

 

4.2                                 Deferred Compensation Through Company
Contributions. For any plan year in which a key employee or nonemployee director
is a participant of the Plan, the Company may, in its sole discretion, credit
additional amounts to the key employee’s or the nonemployee director’s Company
Contribution Account.

 

4.3                                 Value of Deferred Compensation Accounts. The
value of a participant’s Deferred Compensation Account at any time shall be the
sum of the Salary Deferral Account and Company Contribution Account, adjusted as
described in this Section 4.3.

 

4.3.1                        Deemed Investment in Company Stock. A participant’s
Deferred Compensation Account shall be deemed to be invested in shares of the
Company’s Common Stock. The number of shares of Common Stock deemed credited to
the participant’s Deferred Compensation Account shall be determined by dividing
the dollar amount of the participant’s salary deferrals and company
contributions by the per share fair market value of the Company’s Common Stock
as of the valuation date coinciding with the date such deferrals or
contributions are credited to the participant’s Deferred Compensation Account.
As of each valuation date, and at such other times as may be required by the
Plan, the value of the participant’s Deferred Compensation Account shall be
adjusted for increases or decreases in the per share fair market value of the
Company’s Common Stock. Nothing in this Section 4.3.1 shall require the Company
to issue any shares in connection with the Plan or with respect to a
participant’s Deferred Compensation Account.

 

4.4                                 Vesting. All amounts credited to a
participant’s Deferred Compensation Account under this Plan shall be fully
vested and nonforfeitable at all times.

 

2

--------------------------------------------------------------------------------


 

4.5                                 Payment.

 

4.5.1                        General. The value of a participant’s Deferred
Compensation Account shall be paid to the participant (or, in the event of the
participant’s death, to the participant’s beneficiary) in a single lump-sum
payment, in cash, on the earliest of the following events:  (i) within thirty
(30) days following the date of the participant’s separation from service,
(ii) within thirty (30) days following the date of the participant’s death, or
(iii) within thirty (30) days following a effective date of the change of
control. Notwithstanding anything in this Section 4.5.1 to the contrary, if the
Company determines that the participant is a “specified employee” as defined in
Code Section 409A as of the date of the participant’s separation from service,
payment of the participant’s Deferred Compensation Account shall not be made
earlier than the first day of the seventh month following the participant’s
separation from service or, if earlier, within thirty (30) days of the date of
the participant’s death.

 

4.5.2                        Unforeseeable Emergency. The Administrator may, in
its sole discretion, approve a distribution request if it determines that such
withdrawal is necessary to meet an unforeseeable emergency. The authorized
distribution may not exceed the amount reasonably required to satisfy the
unforeseeable emergency. Further, a distribution shall not be approved if the
unforeseeable emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise; by liquidation of the participant’s
assets, to the extent such liquidation would not cause severe financial
hardship; or by cessation of deferrals under this Plan. Distribution for an
unforeseeable emergency shall be paid to the participant within thirty (30) days
following the Administrator’s approval of the participant’s request for such
distribution.

 

ARTICLE 5.

DEFINITIONS

 

5.1                                 Beneficiary. “Beneficiary” means the person
or persons, natural or otherwise, designated by a participant to receive
benefits in the event of the participant’s death. A participant may revoke or
change his or her beneficiary designation at any time without the consent of the
beneficiary. To be effective, such designation, revocation or alteration shall
be in writing, in a form approved by the Administrator, and shall be filed with
and accepted by the Administrator. The most recently dated beneficiary
designation form which is validly filed with the Administrator by a participant
shall revoke all previously dated beneficiary designation forms filed by such
participant. If a participant fails to designate a beneficiary or if no
beneficiary designated by the participant survives the participant, any
remaining payments shall be paid to the participant’s estate. If a beneficiary
dies before receiving all of the payments to which such beneficiary is entitled,
any remaining payments shall be paid to such beneficiary’s estate.

 

5.2                                 Change of Control. “Change of control”
means:

 

5.2.1                        The purchase or other acquisition by any one
person, or more than one person acting as a group, of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total combined value or total combined voting power of all
classes of stock issued by the Company; provided, however, that if any one

 

3

--------------------------------------------------------------------------------


 

person or more than one person acting as a group is considered to own more than
50% of the total combined value or total combined voting power of such stock,
the acquisition of additional stock by the same person or persons shall not be
considered a change of control;

 

5.2.2                        A merger or consolidation to which the Company is a
party if the individuals and entities who were shareholders of the Company
immediately prior to the effective date of such merger or consolidation have,
immediately following the effective date of such merger or consolidation,
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of less than fifty percent (50%) of the total combined voting power of
all classes of securities issued by the surviving entity for the election of
directors of the surviving entity;

 

5.2.3                        Any one person, or more than one person acting as a
group, acquires  or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons, direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of stock of the Company constituting more thirty-five
percent (35%) or more of the total combined voting power of all classes of stock
issued by the Company;

 

5.2.4                        The purchase or other acquisition by any one
person, or more than one person acting as a group, of substantially all of the
total gross value of the assets of the Company during the twelve (12) month
period ending on the date of the most recent purchase or other acquisition by
such person or persons. For purposes of this Section 5.2.4, “gross value” means
the value of the assets of the Company or the value of the assets being disposed
of, as the case may be, determined without regard to any liabilities associated
with such assets; or

 

5.2.5                        A change in the composition of the Board of the
Company at any time during any consecutive twelve (12) month period such that
the “Continuity Directors” no longer constitute at least a seventy percent (70%)
majority of the Board. For purposes of this event, “Continuity Directors” means
those members of the Board who were directors at the beginning of such
consecutive twelve (12) month period or were elected by, or on the nomination or
recommendation of, at least a two thirds (2/3) majority of the then-existing
Board of Directors.

 

In all cases, the determination of whether a change of control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

 

5.3                                 Effective Date . The effective date of the
Plan shall be October 24, 2007.

 

5.6                                 Plan Year. “Plan year” means the
twelve-month period beginning January 1st and ending December 31st of each year.

 

5.7                                 Separation from Service. “Separation from
service” shall mean the participant’s termination of employment or retirement
with, or termination as a director of, the Company. A participant shall not be
deemed to have a separation from service while the participant is on military
leave, sick leave or other bona fide leave of absence if the period of the leave
does not exceed six (6)

 

4

--------------------------------------------------------------------------------


 

months or, if longer, the participant’s right to reemployment with the Company
provided either by statute or contract. If the period of leave exceeds six
(6) months and the participant’s right to reemployment is not provided either by
statute or contract, the participant shall be deemed to have a separation from
service on the first day immediately following such six (6) month period. A
termination of employment shall occur if, based on the facts and circumstances,
the participant and the Company reasonably anticipate that no further services
would be performed by the participant (whether as an employee or an independent
contractor) after the termination date or that the level of the participant’s
services would permanently decrease to no more than 20% of the average level of
bona fide services performed by the participant (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
period of time that the participant performed services for the Company, if less
than 36 months). Such determination shall be made in accordance with Code
Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5.8                                 Trust. “Trust” means a grantor trust, if
any, established in connection with the Plan, which conforms to the terms of the
model trust agreement set forth in Revenue Procedure 92-64, I.R.B. 1992-33.

 

5.9                                 Unforeseeable Emergency. “Unforeseeable
emergency” means the participant’s severe financial hardship resulting from an
illness or accident of the participant or his or her spouse or dependents (as
defined in Code Section 152, without regard to Code Sections 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, such as from a natural disaster); or similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the participant, including, but not limited to, imminent foreclosure or
eviction from the participant’s primary residence, medical expenses, or funeral
expenses for a spouse or dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B)). The determination of
whether the Participant is faced with an unforeseeable emergency shall be based
on the relevant facts and circumstances and shall be made in accordance with
Code Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

 

5.10                           Valuation Date. “Valuation Date” means each day
of the plan year during which the New York Stock Exchange is open for business.

 

ARTICLE 6.

MISCELLANEOUS PROVISIONS

 

6.1                                 Nontransferability.  No participant or the
estate or heirs at law of any participant shall have any right to assign,
encumber or otherwise anticipate the right to receive payment hereunder, and the
value of the participant’s Deferred Compensation Account under the Plan shall
not be subject to garnishment, attachment or any other legal process by the
creditors of any participant or the estate or heirs at law of any participant
hereunder.

 

5

--------------------------------------------------------------------------------


 

6.2                                 Liability of Company. The Company shall have
no liability in connection with the Plan except to pay any nonforfeitable
benefits in accordance with the terms of the Plan. The Company has made no
representations to any participant with respect to the tax implications of any
transactions contemplated by the Plan. Each participant shall obtain his or her
own counsel to advise the participant with respect to the tax effect of the
Plan.

 

6.3                                 Binding Effect. The Plan shall be binding
upon the participants and the Company and their heirs, executors and assigns.
The Company shall not be a party to any merger, consolidation or reorganization
unless and until its obligations under the Plan shall be expressly assumed by
its successor or successors.

 

6.4                                 Payment in Case of Incompetency. If, in the
judgment of the Administrator based upon facts and information readily available
to it, any person entitled to receive a payment hereunder is incapable for any
reason of personally receiving and giving a valid receipt for the payment of a
benefit, the Administrator may cause such payment or any part thereof to be made
to the duly appointed guardian or legal representative of such person, or to any
person or institution contributing to or providing for the care and maintenance
of such person, provided that no prior claim for said payment has been made by a
duly appointed guardian or legal representative of such person. The
Administrator shall not be required to see to the proper application of any such
payment made in accordance with the provisions hereof, and any such payment
shall constitute payment for the account of such person and a full discharge of
any liability or obligation of the Company.

 

6.5                                 Withholding. The Company shall have the
right to deduct from all amounts payable hereunder any state or federal taxes
required by law to be withheld with respect to such awards. If the Company is
unable to withhold such federal and state taxes, for whatever reason, the
participant hereby agrees to pay to the Company an amount equal to the amount
the Company would otherwise be required to withhold under federal or state law.

 

6.6                                 Right to Terminate Employment. No employee
or other person shall have any claim or right to receive awards under or
otherwise participate in the Plan. Neither the Plan nor any action taken
hereunder shall be construed as giving any employee any right to be retained in
the employment of the Company, interfere with the right of the Company to
discharge any employee at any time, give the Company the right to require an
employee to remain in its employ, or interfere with the employee’s right to
terminate employment at any time.

 

6.7                                 Plan Shall be Unfunded. The Plan shall at
all times be entirely unfunded, no action shall be taken at any time which would
have the effect of segregating assets of the Company for payment of any benefit
hereunder, and no participant or other person shall have any interest in any
particular assets of the Company by reason of the right to receive a benefit
hereunder. Any participant or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights hereunder.
The Company may, in its discretion, establish a Trust to provide for payment of
participants’ deferred compensation benefits.

 

6.8                                 Compliance with Applicable Laws. The Company
and participants intend that the Plan comply with the applicable provisions of
the Internal Revenue Code of 1986, as amended from

 

6

--------------------------------------------------------------------------------


 

time to time, and the regulations thereunder, with the applicable provisions of
ERISA, as amended, and the regulations thereunder, and with any provisions of
the Securities Exchange Act of 1934, as amended, that may be applicable. If, at
a later date, these provisions are construed in such a way as to make the Plan
null and void, the Plan shall be given effect in a manner that shall best carry
this intention.

 

6.9                                 Notices. Any notice, election or form to be
delivered pursuant to the Plan shall be given in writing and delivered,
personally or by first-class mail, postage prepaid, to the Company, the
participant or any other person, as the case may be, at their last known
address.

 

6.10                           Headings. Headings or titles at the beginning of
articles and sections are for convenience of reference, shall not be considered
a part of the Plan, and shall not influence its construction.

 

6.11                           Amendment and Termination. The Administrator, and
only the Administrator, may alter, amend or terminate the Plan at any time;
provided, however, that no amendment to the Plan may alter, impair or reduce the
value of a participant’s deferred compensation benefits to the extent vested
prior to the effective date of such amendment, without the written consent of
such participant. Notwithstanding the foregoing, the Company expressly reserves
the right to amend the Plan to the extent necessary or desirable to comply with
the requirements of Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder without the consent of any
participant.

 

6.12                           Governing Law. The provisions of the Plan shall
be construed and enforced according to the laws of the State of Wisconsin to the
extent that such laws are not preempted by any applicable federal law.

 

6.13                           Claims Procedure. The Company has established a
procedure for resolving any disputes or claims arising under the Plan. Unless
otherwise established by the Company, the following is the claims procedure
under the Plan:

 

6.13.1                  Filing and Denial of Claim. Participant or his
beneficiary (hereinafter referred to in this section as the “Claimant”) may file
a written claim with Company requesting a benefit unfder the agreement or
objecting to the determination of the benefits payable hereunder at any time
prior to the expiration of 30 days subsequent to the date payment of benefits is
to commence, or would commence if any benefits were payable. If the Company
denies, in whole or in part, any claim so filed, notice of such denial shall be
furnished in writing to the Claimant within 90 days after the Company’s receipt
of the claim unless the Company determines that special circumstances require an
extension of time for processing the claim, in which case the Company shall
provide written notice of the extension to the Claimant prior to the expiration
of the initial 90-day period. Such notice of extension shall describe the
special circumstances requiring an extension of time and the date by which the
Company expects to render the benefit determination, which date shall not be
later than 90 days after the end of the initial 90-day period. The written
denial shall state, in a manner calculated to be understood by the Claimant:

 

(a)                                  The specific reasons for denial;

 

7

--------------------------------------------------------------------------------


 

(b)                                 Specific references to applicable agreement
provisions upon which the denial is based;

 

(c)                                  A description of additional material or
information necessary, if any, for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and

 

(d)                                 A description of the agreement’s review
procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under ERISA
Section 502 following denial on review.

 

6.13.2                  Review of Denial. In the event a claim for benefits is
denied, in whole or in part, pursuant to the provisions under Section 6.13.1
above, the Claimant or his or her authorized representative may request in
writing, within 60 days of the Claimant’s receipt of the Company’s denial, a
review of such denial. The Claimant may submit written comments, documents,
records, and other information relating to his or her claim for benefits. The
Claimant shall be provided, upon request and free of charge, reasonable access
to and copies of all documents, records, and other information relevant to the
Claimant’s claim for benefits. Such review shall consider all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, regardless of what was reviewed and considered in the initial benefit
determination. Except as otherwise provided in 29 C.F.R.
§ 2560.503-1(i)(1)(ii) (applicable when a committee or board of trustees is
delegated authority to consider the claim and has regularly scheduled quarterly
or more frequent meetings), the Company must provide to the Claimant, within 60
days after receipt of the Claimant’s request for review, a written decision of
its disposition of the claim on review; provided, however, that if the Company
determines that special circumstances (such as the need to hold a hearing)
require an extension of time for processing the claim on review, the Company
shall provide written notice of the extension to the Claimant prior to the
expiration of the initial 60-day period. Such notice of extension shall disclose
the special circumstances and the date upon which the Company expects to render
the determination, which date shall not be later than 60 days from the initial
60-day period. The Company may hold a hearing for the review of any claim if the
Claimant so requests in the Claimant’s written request for review and if the
Company , in its sole discretion, determines such a hearing is necessary due to
the complexity of issues involved or the nature of the claim. The Company shall
provide the Claimant with written notification of the agreement’s benefit
determination on review. If the determination is adverse to the Claimant, the
notification shall set forth, in a manner calculated to be understood by the
Claimant:

 

(a)                                  The specific reasons for denial on review;

 

(b)                                 Specific references to applicable agreement
provisions upon which the denial or review is based;

 

(c)                                  A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant to the Claimant’s claim
for benefits; and

 

8

--------------------------------------------------------------------------------


 

(d)                                 A statement of the Claimant’s right to bring
an action under ERISA Section 502(a).

 

6.13.3                  Notice Periods and Legal Action. The Company shall
inform the Claimant in writing, in a timely fashion, of any time limits with
respect to filing claims, requests, denials, notices or decisions hereunder. If
the Claimant fails to give proper notice or otherwise comply with the rules and
procedures set forth under this Section 6.13, the Claimant shall be barred from
any further legal action, including arbitration proceedings, to contest any
determination made under the agreement with respect to benefits.

 

6.13.4                  Interpretation. The provisions under Section 6.13 shall
be interpreted in a manner that is consistent with 29 C.F.R. § 2560.503-1, as
amended from time to time.

 

Tower Tech Holdings, Inc. has caused this Plan to be executed by its duly
authorized officer as of this 24th day of October, 2007.

 

 

 

TOWER TECH HOLDINGS, INC.

 

 

 

 

 

/s/ Steven A. Huntington

 

 

Steven A. Huntington

 

Chief Financial Officer

 

9

--------------------------------------------------------------------------------